By the Court.
Both objections must he Overruled. The omission of the township clerk to transmit the official oaths of the surveyors to the county clerk, did'not vitiate their election to office; nor their appointment by the court of Common Pleas. It is- admitted, that the two surveyors, whose oaths were not sent to the county clerk, had been duly elected, and regularly sworn into office. They were then lawful surveyors of the highways, and qualified to act as such, though tiie township clerk may have incurred a legal censure for the neglect of his duty. As to the variance between the official affirmation of one of the surveyors, and that prescribed by law, it is quite too unimportant to form the basis of a judicial decision, in'a matter of so much interest to the public. The statute, it is true, uses the word “promise *433but according to WaUter, to promise, is to make a “declaration” of some benefit, or an assurance of some ill. To say, then, “ 1 declare that I will,” do so and so, moans exactly the same thing, and imposes precisely the same obligation as the words, “ I pro'mise that I will” do so and so. Far, as we have gone in requiring a strict adherence to forms prescribed or directed by statute, we have not in any of the cases cited, nor in any other, now recollected, gone so far, as to vitiate a proceeding, otherwise regular, because a word, precisely of the same meaning, irs the connection in which it is used, with that required by, or mentioned in the statute, has been adopted.
The return of the surveyors, ruisl be affirmed, wills costo.

lielnrn affirmed